Citation Nr: 1038583	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the above claims.  In May 2010, the Veteran 
testified at a hearing before the undersigned Veterans Law Judge. 

The Board notes that, at his May 2010 hearing, the Veteran 
submitted additional evidence, as well as a waiver of RO 
consideration.  Therefore, the newly submitted evidence will be 
considered in this decision.  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in, or caused by, his 
active service.

2.  The Veteran's right knee range of motion is from 0 degrees of 
extension to 90 degrees of flexion, with pain at the limits of 
motion.

3.  The objective medical evidence fails to show that the Veteran 
has instability or subluxation of the right knee.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009). 

2.  The criteria for a disability rating in excess of 10 percent 
for DJD of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5256, 
5258, 5259, 5260, 5261, 5262, 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In regard to his claim for service connection for tinnitus, as 
the Board is herein granting service connection for this 
disability, any failure in notifying or assisting him with regard 
to this claim is harmless error.  

In regard to his right knee claim, the Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  In this regard, the 
Board notes that an RO letter dated in June 2007 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above.  

Regarding the duty to assist, the RO has obtained the Veteran's 
VA treatment records and provided him with two VA examinations 
and a hearing.  Additionally, in June 2007, the RO requested that 
the Veteran submit copies of any medical reports that he had, 
and/or submit Authorization and Content to Release Information 
Forms for any doctors and/or hospitals that had treated him.  In 
this regard, the Board notes that, at his May 2010 hearing, the 
Veteran reported that, although he had not received any treatment 
for his right knee in the past year and a half, all of his 
earlier treatment for his right knee had been with private 
doctors.  The Veteran also stated that he had already submitted 
copies of all of his private treatment records.  Significantly, 
however, the Board points out that, to date, the Veteran has not 
submitted any copies of private treatment records pertaining to 
his right knee, or an Authorization and Consent to Release 
Information Form for any of his treating doctors.  In this 
regard, the Board notes that although VA has a statutory duty to 
assist the Veteran in developing evidence pertinent to a claim, 
the Veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, 
the Board will proceed with the claim based on the evidence of 
record.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his tinnitus was caused by unprotected 
in-service noise exposure while performing his duties as a 
Military Police Officer (i.e., firing rifles and machine guns), 
as well as from incoming mortars and rockets while serving in 
Vietnam.  See July 2008 notice of disagreement and May 2010 Board 
hearing transcript.  The Veteran has also reported that the 
ringing in his ears started during service and has continued 
since.  See May 2010 Board hearing transcript.  At the outset, 
the Board notes that the Veteran's DD-214 confirms that his 
military occupational specialty (MOS) was as a Military Police 
Officer, and that he received a sharpshooter badge for the M-14 
rifle and a Marksman badge for the 45-calibre pistol.  Moreover, 
the Board notes that, in support of his claim, the Veteran has 
submitted in-service photographs of himself with machine guns and 
other weapons.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Service treatment records indicate that the Veteran did not 
receive treatment for tinnitus during service.  However, on his 
November 1969 separation report of medical history, the Veteran 
did indicate that he had experienced ear, nose, and throat 
trouble during service.   

Post-service, in a November 2008 letter, Dr. Robert G. McRae 
reported that he had been treating the Veteran's hearing loss and 
tinnitus for the past two years.  Dr. McRae also noted the 
Veteran's report that his tinnitus began during his military 
service.  

Additionally, as noted above, in his July 2008 notice of 
disagreement, the Veteran reported that, during service, he was 
exposed to noise from firing weapons and from incoming rounds of 
mortar and rockets while serving in Vietnam.  

Finally, at his May 2010 Board hearing, the Veteran again 
reported that his tinnitus began during service.  Specifically, 
the Veteran reported that, during service, he went deaf in both 
ears for about three days following an instance in which he was 
patrolling the Air Base and a 175-millimeter went off about 75 
yards from him.  In this regard, the Veteran indicated that for 
about three days following this incident, it sounded as if people 
were speaking to him from a deep tunnel, and that it was after 
this incident that he developed ringing in his ears, which has 
continued since and is now constant.  Finally, the Veteran 
reported that he did not seek treatment for his tinnitus until 
about 2006, as he did not know that that the ringing in his ears 
had a name and did not think anything could be done about it.  

The Board finds the Veteran's reports of in-service noise 
exposure and a continuity of symptomatology since service to be 
credible.  The Veteran's records are internally consistent, and 
it is facially plausible that he was exposed to noise while in 
service, especially given his exposure to gunfire noise as a 
Military Police Officer.   In this regard, the Board points out 
that the Veteran has consistently reported that the ringing in 
his ears first manifested during service and has continued since, 
as is evidenced by his statements, Dr. McRae's November 2008 
letter, and the Veteran's May 2010 hearing testimony.  The 
Veteran is also competent to report that he has experienced 
ringing in his ears since service.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses, that which is heard, felt, seen, smelled or 
tasted); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  It is within the Veteran's realm of personal 
knowledge whether he has ringing in his ears.  Moreover, in 
November 2008, Dr. McRae reported that the Veteran has a current 
diagnosis of tinnitus.  Accordingly, applying the benefit of the 
doubt doctrine, all doubt is resolved in favor of the Veteran.  
See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for 
service connection for tinnitus is granted. 

III.  Increased Rating

The Veteran was initially granted service connection for a right 
knee condition, post-operative status, in May 1976 and was 
assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, 
DC 5259, effective March 8, 1976.  In May 2007, the Veteran 
submitted a claim for an increased rating, reporting that his 
right knee disability was worse than it was currently rated, and 
in a June 2004 rating decision, the RO confirmed and continued 
the 10 percent rating for the Veteran's right knee disability; 
however, the RO re-characterized the Veteran's right knee 
disability as DJD of the right knee and changed the rating code 
to 38 C.F.R. § 4.71a, DC 5003.  The Veteran disagrees with the 10 
percent rating assignment and contends that a higher rating is 
warranted.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, the United States Court of 
Appeals for Veterans Claims (Court) has held that in determining 
the present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  However, as discussed below, in this 
case, the record reflects that the Veteran's disability has 
remained constant with respect to the applicable schedular 
criteria. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in Esteban 
v. Brown, 6 Vet. App. 259 (1994), that for purposes of 
determining whether the appellant is entitled to separate ratings 
for different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative of, 
or overlapping with, the symptomatology of the other conditions.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or traumatic 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joints or joint involved.  When there is 
arthritis and at least some limitation of motion, but the 
limitation of motion would be rated as noncompensable under a 
limitation of motion code, a 10 percent rating may be assigned 
for each affected major joint or group of minor joints.  38 
C.F.R. § 4.71a, DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.  The Board notes 
that normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

Where the Veteran has limited motion, 38 C.F.R. § 4.71a DCs 5260 
and 5261 provide ratings for limitation of flexion and extension 
of the knee, respectively.  Under DC 5260, a noncompensable 
rating is assigned when flexion is limited to 60 degrees, a 10 
percent rating is assigned when flexion is limited to 45 degrees, 
and a 20 percent rating is assigned when flexion is limited to 30 
degrees.  Under DC 5261, a noncompensable rating is assigned when 
extension is limited to 5 degrees, a 10 percent rating is 
assigned when extension is limited to 10 degrees, and a 20 
percent rating is assigned when extension is limited to 15 
degrees.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee.  Specifically, where a Veteran has 
both a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, when the maximum rating for limitation of 
motion of a joint has already been assigned, a finding of pain on 
motion cannot result in a higher rating.  Id.  

Based on a thorough review of all of the evidence of record, 
including two VA examination reports, VA treatment records, and 
the May 2010 Board hearing transcript, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 10 percent for DJD of the right knee under DC 5003.  

In reaching this determination, the Board finds it significant 
that, even taking pain on motion into consideration, as required 
by DeLuca, the Veteran has consistently demonstrated full 
extension of the right knee, and flexion limited to no less than 
90 degrees.  In this regard, the Board notes that, at his June 
2007 VA examination, he demonstrated range of motion of the right 
knee of 0 to 130 degrees, with pain at the end of extension and 
pain from 60 degrees to 80 degrees when squatting, but no 
weakness, fatigue, or lack of endurance on repetitive use.  
Additionally, at the time of the June 2007 VA examination, the 
Veteran denied having any right knee flare-ups, although did 
report having a constant aching, sharp pain in his right knee.  
Thereafter, at his September 2009 VA examination, the Veteran 
demonstrated range of motion of the right knee from 0 to 90 
degrees, with end point pain.  However, the Board notes that the 
examiner questioned the Veteran's effort in regard to range of 
motion testing.  Regardless, at the time of the examination, the 
examiner noted that there was evidence of painful motion, small 
suprapatellar effusion, guarded movement, limited range of 
motion, generalized tenderness to palpation, and crepitus, but no 
edema, weakness, redness, or heat.  In this regard, the examiner 
stated that the Veteran's right knee range of motion and function 
were additionally limited by pain, but were not additionally 
limited by fatigue, weakness, or lack of endurance following 
repetitive testing.  As such, the September 2009 VA examiner 
concluded that pain was the Veteran's main functional impairment.   
Finally, the September 2009 examiner noted that the Veteran 
denied having any right knee flare-ups within the past twelve 
months

The Board notes that under DC 5260, a higher evaluation of 20 
percent is not warranted unless flexion is limited to 30 degrees.  
In this case, the Veteran had essentially normal flexion at his 
June 2007 VA examination.  Although the Board acknowledges that 
the Veteran demonstrated somewhat reduced flexion in September 
2009, when his flexion was limited to 90 degrees, there is simply 
no evidence of record indicating that the Veteran experiences 
limitation of flexion of 30 degrees.  Rather, the evidence of 
record reveals that, even when taking into account his additional 
symptoms of painful movement, fatigability, weakness, and flare-
ups, the Veteran's flexion is limited, at most, to 90 degrees.  
Therefore, he is not entitled to an increased rating under DC 
5260.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  

Further, a separate compensable rating is not warranted under DC 
5261.  In this regard, the Board notes that, as discussed above, 
under DC 5261, a 10 percent rating is assigned when extension is 
limited to 10 degrees and a 20 percent rating is assigned when 
extension is limited to 15 degrees.  In this case, however, the 
Veteran demonstrated full extension at his VA examinations in 
June 2007 and September 2009.  Accordingly, even when taking his 
additional symptoms of painful movement, fatigability, weakness, 
and flare-ups into account, the Veteran has consistently 
demonstrated full extension to 0 degrees.  As such, he is not 
entitled to a separate compensable rating under DC 5261.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 
207-08 (1995). 

The Board has considered whether there is additional functional 
loss due to flare-ups, fatigability, incoordination, and pain on 
movement, and notes that, throughout the appeal, the Veteran has 
reported having constant right knee pain that is a seven out of 
ten.  The Board also notes that the Veteran experiences 
tenderness, occasional swelling, recurrent pain, and difficulty 
with physical and recreational activities (i.e., swimming and 
golf) as a result of his right knee pain.  Significantly, 
however, the severity of his right knee disability is 
contemplated in the current disability rating.  In this regard, 
the Board notes that, even when considering pain and functional 
impairment due to flare-ups, the Veteran's flexion is limited 
only to 90 degrees, and as such, his range of motion findings do 
not even approach the criteria for a compensable rating under DC 
5260 (i.e., 45 degrees of flexion).  Accordingly, the Board finds 
that the current 10 percent rating for the Veteran's right knee 
appears to be based upon painful motion and functional loss.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 
207-08 (1995).  As such, the pain experienced on motion has been 
considered in assigning the 10 percent evaluation and there is no 
additional documented range of motion lost that would warrant a 
higher rating due to pain.  

In addition to the ratings based on limitation of motion, a 
separate rating may be assigned for instability of the knee.  In 
VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 62 
Fed. Reg. 63604 (1997).  Additionally, in VAOPGCPREC 9-98 (1998), 
the VA General Counsel explained that, when a Veteran has a knee 
disability evaluated under DC 5257, to warrant a separate rating 
for arthritis based on x-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or DC 5261; 
rather, such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable rating 
may be granted by virtue of 38 C.F.R. § 4.59 (which specifically 
provides that, when a Veteran has arthritis that is productive of 
painful motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 (1998).  

Under DC 5257, which pertains to recurrent subluxation and 
lateral instability of the knee, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, while a 
20 percent rating is assigned for moderate recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  The 
schedule of ratings, does not define the terms "slight," 
"moderate," and "severe;" rather than applying a mechanical 
formula to make a determination, the Board evaluates all of the 
evidence such that decisions are "equitable and just."  38 
C.F.R. § 4.6.

The Board has considered whether the Veteran is entitled to a 
separate rating for recurrent subluxation under DC 5257; however, 
the Board finds no objective evidence of subluxation or 
instability.  In this regard, the Board acknowledges that, at his 
September 2009 VA examination, the Veteran reported that he 
experiences intermittent right knee buckling.  Further, as 
evidenced by the June 2007 and September 2009 VA examination 
reports and the May 2010 Board hearing transcript, the Veteran 
wears a knee brace on his right knee as needed.   Significantly, 
however, at his June 2007 VA examination, the Veteran denied 
having any buckling of the right knee and no instability was 
noted.  Moreover,  the September 2009 VA examiner reported that 
the Veteran had negative anterior posterior drawer testing and 
negative varus valgus testing, and specifically found that there 
was no evidence of instability.  Further, the September 2009 VA 
examiner reported that, aside from using a knee brace and heel 
lifts/orthotics, the Veteran did not use any assistive devices.  
Based on the foregoing, while the evidence of record reveals some 
subjective complaints of buckling and instability, the objective 
medical evidence shows that the Veteran's right knee is stable.  
Accordingly, a separate rating for instability or subluxation 
under DC 5257 is not warranted in this case.   

IV.  Consideration of Additional Diagnostic Codes

As noted above, a Veteran can receive separate disability ratings 
for different problems or residuals of an injury as long as the 
separate ratings are not for the "same disability" or the 
"same manifestation" (i.e., the symptomatology for any one of 
the conditions is not duplicative of, or overlapping with, the 
symptomatology of the other conditions).  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is 
available for symptomatic removal of the semilunar cartilage.  
Here, the Board notes that, subsequent to a right knee medial 
meniscus tear, the Veteran underwent a right knee medial 
meniscectomy in September 1969.  The Board also acknowledges 
that, at his September 2009 VA examination, the Veteran had a 
positive McMurray test, and that the Veteran's right knee is 
symptomatic.  Significantly, however, as discussed above, the 
Veteran is currently in receipt of a 10 percent disability rating 
under DC 5003 for his pain, swelling, and limited motion 
symptomatology.  

In this regard, in VAOPGCPREC 9-98, VA General Counsel found that 
while removal of the semilunar cartilage or meniscus may result 
in complications, such as reflex sympathetic dystrophy, which can 
produce loss of motion, such removal may also resolve restriction 
of movement caused by tears and displacements of the menisci.  
Therefore, VAOPGCPREC 9-98 states that limitation of motion is a 
relevant consideration under DC 5259.  As such, to assign a 
separate rating for limitation of motion under a different 
diagnostic code would violate the law against pyramiding, which 
specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that the critical element in the assignment of 
separate ratings under diagnostic codes is that none of the 
symptomatology is duplicative or overlapping).  Accordingly, the 
Veteran is not entitled to a separate 10 percent evaluation under 
DC 5259.  

The Board has also considered whether the Veteran is entitled to 
a separate or increased rating for right knee ankylosis, 
dislocation of the semilunar cartilage, impairment of the tibia 
or fibula, and/or genu recurvatum.  However, because the evidence 
of record fails to demonstrate such symptomatology, the Veteran 
is not entitled to an increased or separate rating under 
Diagnostic Codes 5256, 5258, 5262, or 5263, respectively.

For the reasons and bases provided above, the preponderance of 
the evidence in this case is against the Veteran's claim for a 
rating in excess of 10 percent for DJD of right knee, status 
post-arthroscopy.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  Accordingly, the Veteran's claim for an increased 
rating for DJD of right knee is denied.   In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).




V.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's DJD of the right knee 
are not shown to cause any impairment that is not already 
contemplated by the rating criteria (i.e., pain, swelling, and 
limitation of motion), and the Board finds that the rating 
criteria reasonably describe his disability.  Moreover, the Board 
points out that both the June 2007 and September 2009 VA 
examiners reported that the Veteran's right knee disability has 
no impact on his ability to perform his current work duties as a 
tax preparer.  For these reasons, referral for consideration of 
an 


extraschedular rating is not warranted in this case.  


ORDER

Service connection for tinnitus is granted.  

Entitlement to a rating in excess of 10 percent for DJD of the 
right knee is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


